Case 3:19-cv-00540-SMY-MAB Document 2 Filed 05/24/19 Page1of8 Page ID #3

FILED

IN THE UNITED STATES DISTRICT COURT MAY 24 2019
FOR THE SOUTHERN DISTRICT OF ILLINOIS geek us. DISTRICT COURT |
N DIS
Aaron Rodney Ray Beene RENTON OFFICE

 

 

Complaint for a Civil Case

Case No. \Q-tv-540 -SiY - mea B

(Write the full name of each plaintiff who is filing ,
to be filled in by the Clerk é
this complaint. If the names of all the plaintiffs (to be filled in by the Clerk's Office)

cannot fit in the space above, please write “see Jury Trial: O Yes O No
attached” in the space and attach an additional (check one)
page with the full list of names.)

 

 

 

-against-

Gilster Mary
Lee

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 
Case 3:19-cv-00540-SMY-MAB Document 2 Filed 05/24/19 Page 2 o0f8 Page ID #4

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Aaron Rodney Ray

 

Street Address 513 South Railroad st
Po Box 3

City and County Sims

State and Zip Code

 

Il

 

Telephone Number 618-387-1431

 

E-mail Address
aaron.ray230@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. I

 

 

 

Name Gilster Mary Lee
corporation
Job or Title

Owners

(if known)

Street Address 1037 State St
City and County Chester
State and Zip Code IL

 
Case 3:19-cv-00540-SMY-MAB Document 2 Filed 05/24/19 Page 3o0f8 Page ID #5

62233

Telephone Number
16188262361

 

E-mail Address

 

(if known)

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address
(if known)

 

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code

 

 

 

 

 
Case 3:19-cv-00540-SMY-MAB Document2 Filed 05/24/19 Page 4of8 Page ID #6

Il.

Telephone Number

E-mail Address
(if known)

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
xO Federal question O Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Civil Rights act of 1964

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
Case 3:19-cv-00540-SMY-MAB Document2 Filed 05/24/19 Page 5of8 Page ID #7

Til.

under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

The Defendant(s)
a. If the defendant is an individual

 

 

The defendant, (name) , is a citizen of
the State of (name) . Or isa citizen of
(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

5 million dollars due to emotional
distress, civil rights violation, hostile work environment , loss of
relationship,

 

 

 

Statement of Claim
Case 3:19-cv-00540-SMY-MAB Document 2 Filed 05/24/19 Page 6of8 Page ID #8

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

My civils rights were violated due to being call a nigger on several occasions. Was told
that by my dating another employee that was there as a Techinal Student that I would be
given shorter runs and that she would not get a full time position there. Was told by a
former over the road driver ,[ who is a spotter now] that all black drivers were lazy. They
would complain that they had to celebrate Martin Luther King day. They would call it
nigger day and would call Black History month , Nigger month. I have also been told by
my father (who also works there) that they would hang stuffed monkeys in the shop and
fly the confederate flag. I was also told to turn my coon tunes off when I listened to
country music or metal music. Also they have no black supervisors in any plant or in the
office.

 

 

 

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

I believe that I am due punitive damages do to being a disabled vet that has ptsd and this
caused me undue stress that led to suicide attempt. I also left the company due to
additional mental stress caused by the actions of the employees there and the fact that
management laughed in my face and denied me due process of open door policy on
several different

occasions.

 

 
Case 3:19-cv-00540-Miy.WAAysDocument 2 Filed 05/24/1iGy Feats Topo Papa ifia

0001/0001

Vvur may aVAG LULU PAA

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litipation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if Specifically so identified, will likely have evidentiary support
after a reasonable opp ity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A For Parties Without an Attorney

Tagree to provide the Clerk's Office with any changes to my address where case-
related papers may be served, J understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: [May 23, 2019

Signature of Plaintiff

 

Printed Name of Plaintiff Aaron Rodney Ray

RB. For Attorneys

Date of signing: 20_,

tp

Signature of Attormmey
Printed Name of Attorney
Bar Number

Name of Law Finn
Address

Telephone Number
E-mail Address

 

 

 

 

 

 

 
Case 3:19-cv-00540-SMY-MAB Document 2 Filed 05/24/19 Page 8 of 8 Pagagp 4eb2

PE
oe

 

EEOC Fon 161 (11/18) U.S, EQual EMPLOYMENT OPPORTUNITY. COMMISSION -
DISMISSAL AND NOTICE OF RIGRTS

To: Aaron R. Ray From, St Louis District Office
PO Box 84 _ - 9222 Spruce Street
Sims, IL 62886 Room 8.100

- . Saint Louls, MO 63103

C_] On behalf of person(s) aggrieved whose Identity 's
CONFIDENTIAL (25 CFR §1601.7fa,

EEOC Charge No. EEOC Representative oo Telephone No.

Damian Rodriguez, omg
560-2019-00139 Investigator ee (314) 539-7926 .
THE EEOC 1S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON: :
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

 

. Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs leas than the required number of employeas or js iol otherwise covered by.the statutes: tee
Your charge was not timely ‘filed. with EEOC; tn other words, “you! walted: too long after the date(s) cof the “alleged 7 .
discrimination to file your charge. UP ce _
The EEOC issues the following determination: Based upon Its:invastigation, the EEOC Is unable: to. conclude. that the
information obtained establishes violations of tha statutes, This does not certify that the respondent fs {n-compllance. with

. the statutes. No finding is made as to any other issues-that might be construed as having been ralsed by this charge.
The EEOC has adopted the findings of thé state or tocal fair employment Practices agency that investigated this charge.

oO 8oooo

Other (brieffy state)

._.» NOTICE OF SUIT RIGHTS.
; (S8e the edivonal information attachdd to this form.)
Title Vil, the Amaricans with Disabilities ; ct, tha:'Gonetic Information Nahdiscrimination Act, or the Age oy
Discrimination in Employment Act: This ibe the only notice of dismissal and_of your right to sus'that we will send you.
You may filé 2 lawsuit against the respondent(s) under federal law based on this charge In federal or‘state court. Your
lawsuit must be filed WITHIN 80 DAYS of your recelpt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on‘a claim under state law may be differant.)

 

   

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years. for willful violations) of the
‘ C1 ‘ fn % z ir 3 J £S | 2:

alleged EPA underpayment. This means that backpay due for any Violations that occurred:
before you file‘suit may not'be collectibte,” See boy roe a

 

   

 

 

 

On behalf of the Commission Lo co
| { FEB 2 5 7019
Enciosures(s) Lioyd J. Vasquez; a be we “aya a “v0 (Date Mailed) -
7 Acting District Director

ee: Human Resources Manager ps

GILSTER MARY LEE

1205 Toohey Dr.

Perryville, MO 63775 |

{

https://outlook.live.com/mail/inbox/id/AQMkADAWATE0YzEwL WUxMmEtY TdlZi0w... 5/24/2019
